Exhibit THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS. THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 11.4(B) OF THE PURCHASE AGREEMENT (AS DEFINED BELOW). TRANSFER OF ALL OR ANYPORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 11.4(B) WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT PURSUANT TO SUCH SECTION 11.4(B). AMENDED AND RESTATED SECURED TERM NOTE FOR VALUE RECEIVED, RETAIL PRO, INC., a Delaware corporation (f/k/a Island Pacific, Inc.) (the "Company") hereby promises to pay to Valens Offshore SPV II, Corp. c/o Laurus Master Fund, Ltd. (the "Holder") or its registered assigns or successors in interest, the sum of FOUR MILLION EIGHT HUNDRED THOUSAND dollars ($4,800,000), together with any accrued and unpaid interest hereon, on January 15, 2009 (the "Maturity Date") if not sooner indefeasibly paid in full. This Amended and Restated Secured Term Note amends and restated in its entirety, and is given in substitution for and not in satisfaction of that certain promissory note in the original principal amount of $2,500,000 issued by the Company in favor of the Holder on February 29, 2008. Capitalized terms used herein without definition shall have the meanings ascribed to such terms in that certain Securities Purchase Agreement dated as of the date hereof (as amended, restated, modified and/or supplemented from time to time, the "Purchase Agreement") among the Company, the Holder, each other Purchaser and LV Administrative Services, Inc., as administrative and collateral agent for the Purchasers (the "Agent" together with the Purchasers, collectively, the "Creditor Parties"). The following terms shall apply to this Amended and Restated Secured Term Note (this "Note"): ARTICLE I CONTRACT RATE AND AMORTIZATION 1.1Contract Rate.
